Case: 09-20406   Document: 00511598009   Page: 1      Date Filed: 09/09/2011




       IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                                                 FILED
                                                              September 9, 2011
                              No. 09-20406
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                 Plaintiff - Appellee

                                    v.

OSCAR DANILO GARCIA-RODRIGUEZ, also known as Oscar Daniello
Mendoza, also known as Roverto Ponse, also known as Carlos Rodriguez, also
known as Roberto Perdomo-Ponce, also known as Roberto Perdomo Ponce, also
known as Oscar Danilo Rodriguez-Gien, also known as Oscar Danilo Garcia,

                                Defendant - Appellant


                            Consolidated with
                              No. 09-40635


UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee

                                    v.

OSCAR DANILO GARCIA-RODRIGUEZ,

                                 Defendant-Appellant


              Appeals from the United States District Court
                   for the Southern District of Texas
                              (08-CR-767)
   Case: 09-20406       Document: 00511598009         Page: 2     Date Filed: 09/09/2011



                               Nos. 09-20406 & 09-40635

Before SMITH, DeMOSS, and OWEN, Circuit Judges.
PER CURIAM:*
       On May 2, 2011, this court issued an opinion holding that Oscar Danilo
Garcia-Rodriguez was “released from imprisonment” for purposes of 18 U.S.C.
§ 3624(e) when he was transferred from Bureau of Prisons (BOP) custody to
Immigration and Customs Enforcement (ICE) custody. United States v. Garcia-
Rodriguez, 640 F.3d 129, 134 (5th Cir. 2011). We retained jurisdiction over the
case and issued a limited remand to the district court for the purpose of
determining, inter alia, the precise date on which Garcia was transferred from
BOP custody to ICE custody. We received the district court’s Report of Findings
on July 7, 2011, and the parties declined to file supplemental letter briefs
addressing the content and application of the district court’s factual findings. We
now issue this dispositive opinion addressing the sole issue on appeal: whether
the district court had jurisdiction to revoke Garcia’s three-year term of
supervised release in Case No. 09-40635.
       The district court found that “Garcia was transferred from BOP custody
to ICE custody on October 28, 2005.” We review the district court’s factual
finding for clear error. See, e.g., United States v. Moore, 635 F.3d 774, 776 (5th
Cir. 2011). We do not find, and the parties do not argue, that the district court’s
determination of Garcia’s transfer date of October 28, 2005, was clearly
erroneous. Therefore, because the revocation warrant was issued on October 24,
2008, less than three years after Garcia’s transfer, we hold that the district court
had jurisdiction to revoke Garcia’s supervised release. See United States v.
Jackson, 426 F.3d 301, 304 (5th Cir. 2005).
       AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2